DETAILED ACTION
This action is in response to communication filed on 12/20/2021
 	Claims 2-3, 5-11, 13-18, 20-24 are pending.
Claims 1, 10, 17 have been amended.
	Claims 22-24 have been added.
Claims 1, 4, 12 and 19 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1, 10 and 17 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mathur (US 2014/0013353) in view of Cheng et al. (US 2010/0198757) in view of Tokarev et al. (US 2007/0143128).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-6, 10-14 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathur (US 2014/0013353) in view of Cheng et al. (US 2010/0198757) in view of Tokarev et al. (US 2007/0143128).

Regarding claim 2, Mathur discloses a system comprising: 
one or more processors; and 
one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising: 
determining recommendation content items for the third user (see Mathur; [0035]; In step 320, the system may build on a potential recommendations list by determining content items that have been viewed or otherwise accessed by members of the user's social networks in the social network community); and 
presenting, the recommendation content items to the third user via a user interface on a device associated with the third user (see Mathur; [0040]; the recommendation system 401 may be configured to provide video content recommendations to a user via user device 405). 
However, the prior art does not explicitly disclose the following:
obtaining user data for a first and second user from a social network, the user data for the first and second user including consumption information that relates to content shared between the first and second user; and 
determining relationship attributes of the first and second user, wherein the relationship attributes define a relationship between the first user and the second user
Cheng in the field of the same endeavor discloses techniques for characterizing and determining effectiveness of social networks.  In particular, Cheng teaches the following:
obtaining user data for a first and second user from a social network, the user data for the first and second user including consumption information that relates to content shared between the first and second user (see Cheng; [0047]; System 300 can obtain inter-personal relationship data of a set of persons. Such data can be utilized to generate a social connectivity map 312, showing direct or indirect relationships between persons and, in some aspects, characterizing those relationships based on past, current or anticipated interactions);
determining relationship attributes of the first and second user, wherein the relationship attributes define a relationship between the first user and the second user (see Cheng; [0049]; Based on the identified user nodes and interactions among such nodes, data mining component 310 can generate a social connectivity map file 312, descriptive of such user nodes and interactions).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Cheng in order to incorporate techniques for characterizing and determining effectiveness of social networks.  One would have been motivated because as interactivity and flexibility of social networks continue to increase, the possibilities of applications springing forth from such advancements may open new horizons and break new paradigms in inter-personal and enterprise communications and activities (see Cheng; [0003]).
	However, the prior art does not explicitly disclose wherein the third user shares the relationship with the first user that exist between the first user and the second user.
	Tokarev in the field of the same endeavor discloses techniques for transforming ratings provided by users for an object of interest into one or more correlated recommendations based on the level of trust of a recommendation recipient towards the users, and presenting the correlated recommendations to the recommendation recipient.  In particular, Tokarev teaches the following:
wherein the third user shares the relationship with the first user that exist between the first user and the second user (see Tokarev; [0044]; the trusted user identifier 304 is responsible for identifying other users that a recommendation recipient is likely to trust and then retrieving ratings provided for the requested object by the trusted users from the recommendation database 310.  The trusted user identifier 304 identifies trusted users by first associating users with different trust circles. The association may be performed based on input provided by based on relationships inferred from communications of the recommendation recipient with other users, or based on other parameters); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Tokarev in order to incorporate techniques for transforming ratings provided by users for an object of interest into one or more correlated recommendations based on the level of trust of a recommendation recipient towards the users, and presenting the correlated recommendations to the recommendation recipient.  One would have bee motivated because it would be advantageous to provide an improved recommendation system that enables users to receive customized recommendations from trusted sources (see Tokarev; [0003-0006]).

Regarding claim 3, Mathur-Cheng-Tokarev discloses the system of claim 2, wherein the user data further includes social network connection information that relates to connections between users of the social network (see Mathur; [0038]; A social networking site or community, e.g., site 403a, may include multiple different social networks or groups 404). 

Regarding claim 5, Mathur-Cheng-Tokarev discloses the system of claim 2, wherein the determining recommendation content items for the third user includes, determining a correlation between consumption of a content item and the relationship attribute (see Mathur; [0043]; social network weight, on the other hand, may be calculated based on a number of votes received from members of a social network, an average rating, number of positive or negative comments and the like). 
	
Regarding claim 6, Mathur-Cheng-Tokarev discloses the system of claim 2, wherein presenting the recommendation content items include items likely for consumption by the third user (see Mathur; [0043]; a user preference weight may be calculated by determining a number of preferences matched and adding together each of the preferences' respective interest weight. Thus, if a video is about Obama and Iraq and a user is interested in Obama with an interest level of 10 and Iraq with an interest level of 2, the user preference weight may equal 12 (i.e., 10+2)). 

Regarding claim(s) 10-14 and 17-21, do(es) not teach or further define over the limitation in claim(s) 1-6 respectively.  Therefore claim(s) 10-14 and 17-21 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-6 respectively.

Regarding claim 23, Mathur-Cheng-Tokarev discloses the system of claim 2, wherein the determining recommendation content items for the third user includes determining a correlation between a platform used to share a content item and consumption of the content item (see Tokarev; [0054]; processing logic may identify the trusted users by evaluating communications of the recommendation recipient (e.g., email messages, IM messages, online chats or forums communication, sent greeting cards, mobile phone calls, voice over IP (VoIP) calls, video calls, etc.)).

Claims 7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (US 2014/0013353) in view of Cheng et al. (US 2010/0198757) in view of Tokarev et al. (US 2007/0143128) in view of Knapp (US 2013/0232200).

Regarding claim 7, Mathur-Cheng-Tokarev-Knapp discloses the system of claim 2, wherein the operations further comprise: 
in response to the identifying of the third user, determining a correlation of content items, wherein the correlation of content items includes a comparing with content items consumed (see Knapp; [0057]; the comparison may be between the first user and a group of users.  Such a comparison based on the profiles/properties enables a recommendation engine to find properties/groups of properties that are similar. Such a comparison may also look for similar demographics amongst users/groups of users). 

Regarding claim 8, Mathur-Cheng-Tokarev-Knapp discloses the system of claim 7, wherein the determining recommendation content items are determined based in part on the determining of the correlation content items (see Knapp; [0058]; Once similar profiles/properties are found, recommendations can be determined at step 708. Such recommendations may be for new media content (e.g., music, album, artist, videos, etc.), a new user/friend, an event (e.g., concert, sporting event, etc.), a destination (e.g., a travel/vacation destination), or any type or recommendation that can be based on similar profiles/preferences between multiple users). 

Regarding claim 9, Mathur-Cheng-Tokarev-Knapp discloses the system of claim 8, wherein the correlation of the content items can include the price, category, and type of items (see Knapp; [0058]; such recommendations may be for new media content (e.g., music, album, artist, videos, etc.), a new user/friend, an event (e.g., concert, sporting event, etc.), a destination (e.g., a travel/vacation destination), or any type or recommendation that can be based on similar profiles/preferences between multiple users). 

Regarding claim(s) 15-16, do(es) not teach or further define over the limitation in claim(s) 7-8 respectively.  Therefore claim(s) 15-16 is/are rejected for the same rationale of rejection as set forth in claim(s) 7-8 respectively.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (US 2014/0013353) in view of Cheng et al. (US 2010/0198757) in view of Tokarev et al. (US 2007/0143128) in view of Berman et al. (US 8,095,432)

Regarding claim 22, Mathur-Cheng-Tokarev-Knapp discloses the invention substantially, however the prior art does not explicitly disclose the non-transitory machine-readable medium of claim 17, wherein the operations further comprise: applying a set of filters to the user data to omit a portion of the user data collected before a particular time.
	Berman in the field of the same endeavor discloses techniques for making a recommendation.  In particular, Berman teaches the following:
applying a set of filters to the user data to omit a portion of the user data collected before a particular time (see Berman; col. 7/lines 4-20; detx 30; an inquiring user may therefore opt to filter recommendations by one or more networks from the search. Further network attributes may be used for filtering, such as location, age, gender, education, and so forth).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Berman in order to incorporate techniques for making a recommendation.  One would have been motivated because Berman improve upon the prior art by incorporating usage of social networks (see Berman; col. 1/lines 5-38).

Regarding claim 24, Mathur-Cheng-Tokarev-Berman discloses the method of claim 10, wherein the determining recommendation content items for the third user includes determining a negative correlation between sharing a content item and consumption of the content item (see Berman; col. 7/lines 4-20; detx 30;  if the inquiring user is searching for recommendations for a snowboard, the user may refine a search to filter out all recommendations by members that do not own snowboards).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 2-3, 5-11, 13-18, 20-24 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456